IN THE UNITED sTATEs DISTRICT coURT
FoR THE soUTHERN DISTRICT oF GEORGIA TQ“:

SAVANNAH DIVISION

 

THE UNITED STATES OF AMERICA,
Plaintiff,
V .

4:l9CRll

JUSTIN CORY PAGE,

V-./--...¢~..,~_¢»~,`.¢‘.¢~_¢

Defendant.

O R D E R

Counsel in the above-captioned ease have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties' motions have been resolved. by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

SO ORDERED, this 2,74£\day of February, 2019.

£’mq,/v» 4a1

UNITED sTATES MAGISTRA¢E JUDGE
sOUTHERN DISTRICT oF GEORGIA

